DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The action is in response to the application filed on 05/05/2021. Claims 1-20 are pending and examined below. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Regarding claims 1, and claims dependent thereof, the claims are rejected under 35 U.S.C. 101 because the claimed invention is directed to receiving and manipulating data without significantly more. 
The claim recites “A real-time automated method to diagnose or detect stroke and engage the patient, care-takers, emergency medical system and stroke neurologists in the management of this condition, comprising: continuously measuring natural limb activity; conveying the measurements to a cloud based real-time data processing system; identifying patient specific alert conditions; and determining solutions for acting upon needs of the patient.”
This falls into a mental process grouping of abstract ideas. These limitations are capable of being performed mentally by looking at measurements and making mental assessments thereafter. 
The step of continuously measuring natural limb activity is insignificant extra-solution activity (mere data gathering). 
The step of conveying the measurements to a cloud based real-time data processing system is insignificant extra-solution activity (transferring data). 
The step of identifying patient specific alert conditions is a mental process that can be performed in a human mind or by a pencil and paper by a skilled clinician. 
The step of determining solutions for acting upon needs of the patient is a mental process that can be performed in a human mind or by a pencil and paper by a skilled clinician.
Additionally the judicial exception is not integrated into a practical application because the additional element of a generic body worn sensor  for measuring data is merely insignificant, extra-solution activity in the form of mere data gathering, which also does not qualify as an integration of the abstract idea into a practical application.
Finally, the claims analyzed as a whole do not provides any element, or combination of elements, sufficient to amount to significantly more than the mental process as only a generic body worn sensor for data collection are claimed. As noted previously, the addition of a generic body worn sensor for gathering data (merely insignificant, extra-solution activity in the form of mere data gathering), does not qualify as significantly more than the abstract idea itself. Additionally, the claimed sensors are well-understood, routine and conventional activity and thus do not amount to significantly more than the abstract idea itself.
Dependent claims 2-11 also fails to add something more to the abstract independent claims as they merely further limit the abstract idea. 

Regarding claim 12, and claims dependent thereof, the claims are rejected under 35 U.S.C. 101 because the claimed invention is directed to receiving and manipulating data without significantly more. 
The claim recites “A real-time automated system to diagnose or detect stroke and engage the patient, care-takers, emergency medical system and stroke neurologists in the management of this condition, comprising: at least one body worn sensor continuously measuring natural limb activity; a patient worn data transmission device conveying the measurements to a cloud based real-time data processing system that identifies patient specific alert conditions and determines solutions for acting upon needs of the patient.”
This falls into a mental process grouping of abstract ideas. These limitations are capable of being performed mentally by looking at measurements and making mental assessments thereafter. 
The step of continuously measuring natural limb activity is insignificant extra-solution activity (mere data gathering). 
The step of conveying the measurements to a cloud based real-time data processing system is insignificant extra-solution activity (transferring data). 
The step of identifying patient specific alert conditions is a mental process that can be performed in a human mind or by a pencil and paper by a skilled clinician. 
The step of determining solutions for acting upon needs of the patient is a mental process that can be performed in a human mind or by a pencil and paper by a skilled clinician.
Additionally the judicial exception is not integrated into a practical application because the additional element of a generic body worn sensor and a patent worn data transmission device for measuring and conveying data is merely insignificant, extra-solution activity in the form of mere data gathering, which also does not qualify as an integration of the abstract idea into a practical application.
Finally, the claims analyzed as a whole do not provides any element, or combination of elements, sufficient to amount to significantly more than the mental process as only a generic body worn sensor and a patent worn data transmission device for measuring and conveying data are claimed. As noted previously, the addition of a generic body worn sensor and patent worn data transmission device for gathering and transmitting data (merely insignificant, extra-solution activity in the form of mere data gathering), does not qualify as significantly more than the abstract idea itself. Additionally, the claimed sensors are well-understood, routine and conventional activity and thus do not amount to significantly more than the abstract idea itself.
Dependent claims 13-20 also fails to add something more to the abstract independent claims as they merely further limit the abstract idea. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 12, 14, and claims dependent thereof, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the claim recites the limitations “continuously measuring natural limb activity; conveying the measurements to a cloud based real-time data processing system; identifying patient specific alert conditions; and determining solutions for acting upon needs of the patient”. 
However, the “identifying patient specific conditions” is not necessarily linked to the measured data of limb activity. Additionally “determining solutions for acting upon needs of the patient” isn’t responding to the “alert conditions” but instead to the “needs of the patient”. Thus the claim step limitations are indefinite as not clearly linking the steps of the method. 
Regarding claim 12, the claim recites the limitations “at least one body worn sensor continuously measuring natural limb activity; a patient worn data transmission device conveying the measurements to a cloud based real-time data processing system that identifies patient specific alert conditions and determines solutions for acting upon needs of the patient.”
However, “determines solutions for acting upon needs of the patient” isn’t responding to the “alert conditions” but instead to the “needs of the patient”. Thus the claim step limitations are indefinite as not clearly linked.
Regarding claim 14, the claim recites the limitation “further including four body worn sensors shaped and dimensioned to be worn on limbs of the patient”. However, claim 12 already references an at least one body worn sensor thus making the total number of sensors 5, not 4. For the purposes of this examination, the claim is understood to recite “wherein the at least one body worn sensor comprises four body worn sensors shaped and dimensioned to be worn on limbs of the patient”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-7, 9-10, 12-13, 15, 17-20, and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20080294019 A1 (hereinafter referred to as “Tran”; cited in IDS dated 09/12/2022).
Regarding claim 1, Tran teaches a real-time automated method to diagnose or detect stroke and engage the patient, care-takers, emergency medical system and stroke neurologists in the management of this condition (Figure 3), comprising:
continuously measuring natural limb activity (includes piezoelectric accelerometers to give qualitative assessment of limb movement; paragraphs [0050]; tracks typical arm and leg movement to determine whether user is experiencing signs of stroke; paragraph [0062];  [0112], [0198]-[0202]);
conveying the measurements to a cloud based real-time data processing system (paragraphs [0019], [0049]-[0050], [0056], [0072], [0096], [0102]);
identifying patient specific alert conditions (set up alerts that are triggered by patient specific parameters; paragraphs [0084], [0198]-[0202]); and
determining solutions for acting upon needs of the patient (paragraphs [0062], [0142]-[0144]).
Regarding claim 2, Tran teaches wherein the step of determining solutions includes providing for notification of potential stroke syndromes in real-time and activating acute stroke protocols (notifying emergency services of potential stroke in real time, and activating stroke protocol over the network; paragraphs [0062], [0142]-[0144]).
Regarding claim 3, wherein the step of identifying includes establishing patient specific limb activity signature (paragraphs [0198]-[0202]) through the aggregation of continuously sampled data acquired over days, weeks and months (compares historical strength of limbs (which would be over the course of a prolonged time period) to current strength of limbs; paragraphs [0198]-[0202]; [0084]).
Regarding claim 5, Tran teaches wherein the step of conveying the measurements includes adding a time-stamp to a data stream generating by continuously monitoring limb activity (paragraph [0076]).
Regarding claim 6, Tran teaches wherein the step of determining solutions includes identifying treatment protocols (paragraphs [0062], [0090]-[0097], [0142]-[0144]).
Regarding claim 7, Tran teaches wherein the treatment protocols includes activation of the emergency medical response system (paragraphs [0062], [0142]-[0144]) and transport of the patient to the nearest Neurocritical Care Unit or emergency room for rapid evaluation and treatment (has a positioning system to dispatch an ambulance on emergency situations (ambulances transport patients to emergency rooms); paragraph [0079]).
Regarding claim 9, Tran teaches wherein the step of identifying patient specific alert conditions includes continuously processes limb activity and sensor data, and determine, in comparison to a previously determined patient specific limb activity signature, if the current limb movements of the patient are within expected parameters (paragraph [0062]; [0198]-[0202]).
Regarding claim 10, Tran teaches further including the step of quantifying a resulting magnitude of a deficit (compares historical and current limb function and measures strength; paragraphs [0198]-[0202]).
Regarding claim 12, Tran teaches a real-time automated system to diagnose or detect stroke and engage the patient, care-takers, emergency medical system and stroke neurologists in the management of this condition (Figures 3), comprising:
at least one body worn sensor continuously measuring natural limb activity (includes piezoelectric accelerometers to give qualitative assessment of limb movement; paragraphs [0050]; tracks typical arm and leg movement to determine whether user is experiencing signs of stroke; paragraph [0062];  [0112], [0198]-[0202]);
a patient worn data transmission device (paragraph [0050]) conveying the measurements to a cloud based real-time data processing system that identifies patient specific alert conditions (paragraphs [0019], [0049]-[0050], [0056], [0072], [0096], [0102]) and determines solutions for acting upon needs of the patient (paragraphs [0062], [0090], [0142]-[0144]).
Regarding claim 13, Tran teaches wherein the data processing system establishes patient specific limb activity signature through the aggregation of continuously sampled data acquired over days, weeks and months (compares historical strength of limbs (which would be over the course of a prolonged time period) to current strength of limbs; paragraphs [0198]-[0202]; [0084]).
Regarding claim 15, Tran teaches wherein the patient worn data transmissions device adds a time-stamp to a data stream generated by the at least one body worn sensor (paragraph [0076]).
Regarding claim 17, Tran teaches wherein the at least one body worn sensor includes motion tracking device (paragraph [0050], [0062]).
Regarding claim 18, Tran teaches wherein the data processing system identifies treatment protocols (paragraphs [0062], [0095]-[0096], [0142]-[0144]).
Regarding claim 19, Tran teaches wherein the treatment protocols includes activation of the emergency medical response system (paragraphs [0062], [0142]-[0144]) and transport of the patient to the nearest Neurocritical Care Unit or emergency room for rapid evaluation and treatment (has a positioning system to dispatch an ambulance on emergency situations (ambulances transport patients to emergency rooms); paragraph [0079]).
Regarding claim 20, Tran teaches wherein the data processing system includes an acquisition system, an analysis system, and a patient management system (paragraphs [0056], [0198]-[0202]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tran as applied to claims 1 and 12 above, and further in view of US 20150157252 A1 (hereinafter referred to as “Sabesan”; cited in IDS dated 09/12/2022).
Regarding claim 4, Tran teaches measuring continuously natural limb activity using body worn sensors (paragraph [0050], [0062], [0198]-[0202]); but does not explicitly say including four body work sensors on the limbs of the patient. 
However, Sabesan, a method of detecting a subjects physiological status, including stroke signatures (paragraph [0036]), teaches positioning four body worn sensors on the limbs of the patient (paragraph [0035]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Tran, to use four body worn sensors, as taught by Sabesan, because doing so provides sensors at multiple body limbs in order to measure for stroke signatures.
Regarding claim 14, Tran teaches measuring continuously natural limb activity using body worn sensors (paragraph [0050], [0062], [0198]-[0202]); but does not explicitly say including four body work sensors on the limbs of the patient. 
However, Sabesan, a method of detecting a subjects physiological status, including stroke signatures (paragraph [0036]), teaches four body worn sensors shaped and dimensioned on the limbs of the patient (paragraph [0035]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Tran, to use four body worn sensors, as taught by Sabesan, because doing so provides sensors at multiple body limbs in order to measure for stroke signatures.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tran as applied to claims 1 above, and further in view of US 20090204030 A1 (hereinafter referred to as “Brauers”; cited in IDS dated 09/12/2022).
Regarding claim 11, Tran does not teach further including the step of quantify a degree of success in restoring function during rehabilitation.
However, Brauers, a device relating to the area of rehabilitation for patients with motor disabilities, teaches the step of quantify a degree of success in restoring function during rehabilitation (paragraphs [0026], [0036], [0046], [0066]; abstract). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Tran, to quantify a degree of success in restoring function during rehabilitation, as taught by Brauers, because doing so aides the patient in recovery from a stroke by providing feedback of limb and motor function.

Claims 8 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tran as applied to claims 1 and 20 above, and further in view of “Data Fusion and Multicue Data Matching by Diffusion Maps” (hereinafter referred to as “Lafon”; cited in IDS dated 09/12/2022).
Regarding claim 8, Tran teaches measuring limb motion and comparing the current limb motion to historical limb motion in order to determine onset of a stroke (paragraphs [0198]-[0202]); but does explicitly teach creating diffusion maps representative of the patient’s limb movement. 
However, Lafon, a method of data fusion and data matching by diffusion maps, teaches creating diffusion maps representing movement (pages 1792-1795). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Tran, to use diffusion mapping, as taught by Lafon, because doing so provides a means of analyzing and matching a user’s limb movement data.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tran as applied to claim 12 above, and further in view of US 20140018637 A1 (hereinafter referred to as “Bennett”).
Regarding claim 16, Tran teaches times stamping data (paragraph [0076]); but does not teach wherein the data processing system adds a time-stamp to data conveyed by the patient worn data transmission device.
However, Bennett, teaches a cloud based data processing system adding a time stamp to data conveyed by transmitted data (paragraph [0054]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the time stamp system of Tran, to have the cloud based processor to time stamp data, as taught by Bennett, since the substitution of Tran with Bennett would have yielded predictable results, namely, a means of time stamping data. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABID A MUSTANSIR whose telephone number is (408)918-7647.  The examiner can normally be reached on M-F 7 am to 4 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/A.A.M./Examiner, Art Unit 3791                                                                                                                                                                                                        
/ALLEN PORTER/Primary Examiner, Art Unit 3792